—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered May 14, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On January 3, 1991, the complainant was driving his taxicab, and while waiting at a traffic light, his cab was struck from behind by another car. The four occupants of the other car, including the defendant, left their vehicle and robbed the complainant at gunpoint, and the defendant then drove away in the stolen cab. After the complainant notified the police, the defendant was arrested in the stolen cab a few minutes later.
Since no objection was taken by defense counsel to the court’s charge on intent, contentions of error in that charge have not been preserved for appellate review (see, People v O’Dell, 111 AD2d 937). In any event, contrary to the defendant’s contention, reversal in the exercise of our interest of justice jurisdiction is unwarranted because when viewed as a whole, the court’s charge properly conveyed to the jury the method whereby it was to evaluate the issue of whether the defendant acted with the requisite intent (see, People v Licari, 154 AD2d 400, 401).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 83).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Sullivan, O’Brien and Joy, JJ., concur.